DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 10, 12-19, 31-60 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1: 
The cloest prior art, Downie et al. (US 20120126949, hereinafter “Downie”), teaches:
“A system, comprising: a reader circuit having a contactless reader function (an RFID reader may be located on a housing of a component, such as the type in FIG. 2 that holds adapter 32, and may be either associated with or spaced apart from adapter 32, Para. [0054]); a first object (i.e., connector 1020 or connector 1120 in Fig. 13 and Fig. 14, respectively) including a transponder (RFID transponder 1036 or 1136 in Fig. 13 and Fig. 14, respectively) comprising an integrated circuit (RFID integrated circuit chip 1038 and 1138 in Fig. Fig. 13 and Fig. 14, respectively) that has two terminals (terminal 1066a and 1068a or 1166a and 1168a) which may be selectively electrically short circuited to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and Fig. 13 and Fig. 14), the reader circuit and the transponder being configured to communicate with one another using a contactless communication protocol (these tag identifications can be transferred immediately after the connection is made, the identification of the associated mated RFID tag would already be stored and available to be read by an RFID reader when it detects that a new connection has been made. Thus, the RFID reader could simply perform a direct read of the mated tag identification from the original RFID tag that was identified as having a new connection, Paras. [0010]-[0012]); a second object (RFID transponder 1060 or RFID transponder 1160 in Fig. 13 and Fig. 14, respectively), wherein the first and second objects are movable in relation to one another (i.e., insertion of connector 1020 into adapter 1032 in Fig. 13, Paras. [0072]-[0073]); and a shorting circuit path that is located at least partly on said second object and configured to selectively electrically short circuit the two terminals to each other depending on a relative positioning of the first and second objects with respect to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, Para. [0074]); wherein the transponder is configured to transmit, to said reader circuit, positioning information corresponding to said relative positioning as indicated by whether the two terminals have been selectively electrically short circuited to each other by said shorting circuit path (where insertion of the connector closes both contact closure ports generating a detectable change of condition signal for both the connector and adapter. Alternatively, after insertion of all connectors 1020 into adapters 1032 within housing 1034, the contact closure condition of all housing RFID transponders 1060 could be set to a given value (open or closed). Then, the RFID transponder 1060 for a given adapter could be directed to change its contact closure condition, which would be detected by the associated connector RFID transponder 1036, which would change its condition accordingly, Paras. [0072]-[0074] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, and polling could be conducted to retrieve such information from one or both, Paras. [0072]-[0074]).”
However, Downie does not teach or suggest the following novel features:
wherein the shorting circuit path includes a trigger circuit configured to selectively establish an electrical short circuit between the two terminals; wherein: the trigger circuit comprises, on the second object, two electrically conductive zones that are linked by an electrically conductive linking element; the two electrically conductive zones and the two terminals being arranged such that the two electrically conductive zones and the two terminals respectively become mutually electrically coupled in a first relative positioning of the first and second objects and such that the two electrically conductive zones and the two terminals do not respectively become mutually electrically coupled in at least one second relative positioning of the first and second objects that is different from the first relative positioning”, in combination with all the recited limitations of the claim 1.
Dependent claims 2-5, 13-19 are also allowable because of their dependencies to claim 1. 

With respect to the allowed independent claim 7: 
The cloest prior art, Downie et al. (US 20120126949, hereinafter “Downie”), teaches:
“A system, comprising: a reader circuit having a contactless reader function (an RFID reader may be located on a housing of a component, such as the type in FIG. 2 that holds adapter 32, and may be either associated with or spaced apart from adapter 32, Para. [0054]); a first object (i.e., connector 1020 or connector 1120 in Fig. 13 and Fig. 14, respectively) including a transponder (RFID transponder 1036 or 1136 in Fig. 13 and Fig. 14, respectively) comprising an integrated circuit (RFID integrated circuit chip 1038 and 1138 in Fig. Fig. 13 and Fig. 14, respectively) that has two terminals (terminal 1066a and 1068a or 1166a and 1168a) which may be selectively electrically short circuited to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and Fig. 13 and Fig. 14), the reader circuit and the transponder being configured to communicate with one another using a contactless communication protocol (these tag identifications can be transferred immediately after the connection is made, the identification of the associated mated RFID tag would already be stored and available to be read by an RFID reader when it detects that a new connection has been made. Thus, the RFID reader could simply perform a direct read of the mated tag identification from the original RFID tag that was identified as having a new connection, Paras. [0010]-[0012]); a second object (RFID transponder 1060 or RFID transponder 1160 in Fig. 13 and Fig. 14, respectively), wherein the first and second objects are movable in relation to one another (i.e., insertion of connector 1020 into adapter 1032 in Fig. 13, Paras. [0072]-[0073]); and a shorting circuit path that is located at least partly on said second object and configured to selectively electrically short circuit the two terminals to each other depending on a relative positioning of the first and second objects with respect to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, Para. [0074]); wherein the transponder is configured to transmit, to said reader circuit, positioning information corresponding to said relative positioning as indicated by whether the two terminals have been selectively electrically short circuited to each other by said shorting circuit path (where insertion of the connector closes both contact closure ports generating a detectable change of condition signal for both the connector and adapter. Alternatively, after insertion of all connectors 1020 into adapters 1032 within housing 1034, the contact closure condition of all housing RFID transponders 1060 could be set to a given value (open or closed). Then, the RFID transponder 1060 for a given adapter could be directed to change its contact closure condition, which would be detected by the associated connector RFID transponder 1036, which would change its condition accordingly, Paras. [0072]-[0074] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, and polling could be conducted to retrieve such information from one or both, Paras. [0072]-[0074]).”
However, Downie does not teach or suggest the following novel features:
“wherein the shorting circuit path includes a trigger circuit configured to selectively establish an electrical short circuit between the two terminals; wherein: the trigger circuit comprises an electrically conductive wall of the second object; the two terminals and said electrically conductive wall being arranged such that said electrically conductive wall and the two terminals are mutually electrically coupled in a first relative positioning of the first and second objects and such that said electrically conductive wall and the two terminals are not mutually electrically coupled in at least one second relative positioning of the first and second objects that is different from the first relative positioning”, in combination with all the recited limitations of the claim 7.
Dependent claims 31-40 are also allowable because of their dependencies to claim 7. 

With respect to the allowed independent claim 10: 
The cloest prior art, Downie et al. (US 20120126949, hereinafter “Downie”), teaches:
“A system, comprising: a reader circuit having a contactless reader function (an RFID reader may be located on a housing of a component, such as the type in FIG. 2 that holds adapter 32, and may be either associated with or spaced apart from adapter 32, Para. [0054]); a first object (i.e., connector 1020 or connector 1120 in Fig. 13 and Fig. 14, respectively) including a transponder (RFID transponder 1036 or 1136 in Fig. 13 and Fig. 14, respectively) comprising an integrated circuit (RFID integrated circuit chip 1038 and 1138 in Fig. Fig. 13 and Fig. 14, respectively) that has two terminals (terminal 1066a and 1068a or 1166a and 1168a) which may be selectively electrically short circuited to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and Fig. 13 and Fig. 14), the reader circuit and the transponder being configured to communicate with one another using a contactless communication protocol (these tag identifications can be transferred immediately after the connection is made, the identification of the associated mated RFID tag would already be stored and available to be read by an RFID reader when it detects that a new connection has been made. Thus, the RFID reader could simply perform a direct read of the mated tag identification from the original RFID tag that was identified as having a new connection, Paras. [0010]-[0012]); a second object (RFID transponder 1060 or RFID transponder 1160 in Fig. 13 and Fig. 14, respectively), wherein the first and second objects are movable in relation to one another (i.e., insertion of connector 1020 into adapter 1032 in Fig. 13, Paras. [0072]-[0073]); and a shorting circuit path that is located at least partly on said second object and configured to selectively electrically short circuit the two terminals to each other depending on a relative positioning of the first and second objects with respect to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, Para. [0074]); wherein the transponder is configured to transmit, to said reader circuit, positioning information corresponding to said relative positioning as indicated by whether the two terminals have been selectively electrically short circuited to each other by said shorting circuit path (where insertion of the connector closes both contact closure ports generating a detectable change of condition signal for both the connector and adapter. Alternatively, after insertion of all connectors 1020 into adapters 1032 within housing 1034, the contact closure condition of all housing RFID transponders 1060 could be set to a given value (open or closed). Then, the RFID transponder 1060 for a given adapter could be directed to change its contact closure condition, which would be detected by the associated connector RFID transponder 1036, which would change its condition accordingly, Paras. [0072]-[0074] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, and polling could be conducted to retrieve such information from one or both, Paras. [0072]-[0074]).”
However, Downie does not teach or suggest the following novel features:
“wherein the shorting circuitry includes a trigger circuit configured to selectively establish an electrical short circuit between the two terminals and said first object comprises a first portion of the trigger circuit and the second object comprises a second portion of the trigger circuit; wherein the trigger circuit comprises electromagnetic circuitry; wherein: the second portion of the trigger circuit comprises a magnetic element that is configured to generate a magnetic field; and the first portion of the trigger circuit comprises a switch that is connected between the two terminals; and wherein the magnetic element and the switch are mutually arranged such that, in a first relative positioning of the first and second objects, the switch is closed in the presence of said magnetic field, and such that the switch is open in at least one second relative positioning of the first and second objects that is different from the first relative positioning.”, in combination with all the recited limitations of the claim 10.
Dependent claims 41-50 are also allowable because of their dependencies to claim 10. 

With respect to the allowed independent claim 12: 
The cloest prior art, Downie et al. (US 20120126949, hereinafter “Downie”), teaches:
“A system, comprising: a reader circuit having a contactless reader function (an RFID reader may be located on a housing of a component, such as the type in FIG. 2 that holds adapter 32, and may be either associated with or spaced apart from adapter 32, Para. [0054]); a first object (i.e., connector 1020 or connector 1120 in Fig. 13 and Fig. 14, respectively) including a transponder (RFID transponder 1036 or 1136 in Fig. 13 and Fig. 14, respectively) comprising an integrated circuit (RFID integrated circuit chip 1038 and 1138 in Fig. Fig. 13 and Fig. 14, respectively) that has two terminals (terminal 1066a and 1068a or 1166a and 1168a) which may be selectively electrically short circuited to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and Fig. 13 and Fig. 14), the reader circuit and the transponder being configured to communicate with one another using a contactless communication protocol (these tag identifications can be transferred immediately after the connection is made, the identification of the associated mated RFID tag would already be stored and available to be read by an RFID reader when it detects that a new connection has been made. Thus, the RFID reader could simply perform a direct read of the mated tag identification from the original RFID tag that was identified as having a new connection, Paras. [0010]-[0012]); a second object (RFID transponder 1060 or RFID transponder 1160 in Fig. 13 and Fig. 14, respectively), wherein the first and second objects are movable in relation to one another (i.e., insertion of connector 1020 into adapter 1032 in Fig. 13, Paras. [0072]-[0073]); and a shorting circuit path that is located at least partly on said second object and configured to selectively electrically short circuit the two terminals to each other depending on a relative positioning of the first and second objects with respect to each other (Electrical connections 1066a and 1066b are provided to allow for a contact closure input adapter for RFID integrated circuit chip 1038. Electrical connections 1068a and 1068b provide a contact closure port output for RFID integrated circuit chip 1062. The contact closure ports created by the contacts can communicate with each other, Para. [0072] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, Para. [0074]); wherein the transponder is configured to transmit, to said reader circuit, positioning information corresponding to said relative positioning as indicated by whether the two terminals have been selectively electrically short circuited to each other by said shorting circuit path (where insertion of the connector closes both contact closure ports generating a detectable change of condition signal for both the connector and adapter. Alternatively, after insertion of all connectors 1020 into adapters 1032 within housing 1034, the contact closure condition of all housing RFID transponders 1060 could be set to a given value (open or closed). Then, the RFID transponder 1060 for a given adapter could be directed to change its contact closure condition, which would be detected by the associated connector RFID transponder 1036, which would change its condition accordingly, Paras. [0072]-[0074] and wherein the RFID transponders 1136 and 1160 have bi-directional contact closure ports formed by connections 1166a and 1166b, and 1168a and 1168b. Therefore, the RFID integrated circuit chips 1138 and 1162 could be directed to output their identifications to the other where it would be read and saved, and polling could be conducted to retrieve such information from one or both, Paras. [0072]-[0074]).”
However, Downie does not teach or suggest the following novel features:
“wherein the shorting circuitry includes a trigger circuit configured to selectively establish an electrical short circuit between the two terminals and said first object comprises a first portion of the trigger circuit and the second object comprises a second portion of the trigger circuit; wherein the trigger circuit comprises electro-optical circuitry; wherein: the second portion of the trigger circuit comprises two interfaces that are linked by a light-guide; and the first portion of the trigger circuit comprises a light generator and a receiver block including a photo-element which is connected to the two terminals and configured to form an electrical short circuit of the two terminals when the photo-element receives light; and wherein the interfaces, the light generator and the photo-element are arranged such that, in a first relative positioning of the first and second objects, one of the interfaces faces the light generator and the other interface faces the photo-element, and such that, in at least one second relative positioning of the first and second objects that is different from the first relative positioning, the two interfaces do not face the light generator and the photo-element, respectively”, in combination with all the recited limitations of the claim 12.
Dependent claims 51-60 are also allowable because of their dependencies to claim 12. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641